Citation Nr: 0004278	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of loan guaranty indebtedness in the amount of 
$16,450.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The record reflects that the appellant served on active duty 
from July 1975 to May 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision issued in December 1995 by 
the Department of Veterans Affairs (VA) Debt Management 
Center in St. Paul, Minnesota, which found the charged loan 
guaranty indebtedness to be valid and enforceable against the 
appellant.  The Committee on Waivers and Compromises of the 
VA Regional Office (RO) in St. Petersburg, Florida, has 
jurisdiction over this case.


FINDINGS OF FACT

1.  In September 1985, the appellant and his ex-wife financed 
the purchase of a home using a loan which was guaranteed, in 
part, by VA.

2.  A notice of default was received by VA in July 1991.  It 
was noted that the first uncured default was on June 1, 1991.  
This default was never cured.

3.  A complaint and notice of lis pendens was filed by the 
noteholder against the appellant in October 1991.

4.  During the pendency of the foreclosure proceedings, VA 
denied the appellant's request for a deed-in-lieu of 
foreclosure in September 1992.  Thereafter, a summary judgment 
of foreclosure was issued in January 1994.

5.  A foreclosure sale was held in August 1994.  The house was 
sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency.

6.  VA paid a claim to the lender pursuant to its home loan 
guaranty obligation, and the resulting loss to the government 
following VA's resale of the property in the amount of 
$16,450.00 was charged as a debt to the appellant as a result.

7.  The appellant was provided with sufficient and adequate 
notice of the default and foreclosure.

8.  The appellant's total indebtedness established as a 
result of his default included accrued interest to the date 
of reconveyance of the property to VA following foreclosure.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.964(a) (1999).

2.  The charged loan guaranty indebtedness was validly 
established and has been correctly calculated in the amount 
of $16,450.00 following resale of the property by VA.  38 
U.S.C.A. § 3732 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.911, 
36.4321, 36.4323 (1999).

3.  VA's decision to deny the appellant's request for a deed-
in-lieu of foreclosure is not appealable to the Board.  38 
C.F.R. § 36.4323(e)(4) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent facts in this case may be briefly stated.  In 
September 1985, the appellant and his ex-wife financed the 
purchase of a house in Pembroke Pines, Florida, using a home 
mortgage loan which was guaranteed, in part, by VA.  
38 U.S.C.A. §§ 3701 et seq.  The amount of the loan was 
$63,500, secured by mortgage and mortgage note dated 
September 18, 1985.  The record reflects that the appellant 
defaulted on his mortgage obligation in June 1991, due to 
reported income curtailment caused by divorce.  See Notice of 
Default and Intention to Foreclose, dated July 24, 1991.  The 
loan guaranty file indicates that the appellant and the 
mortgage holder had entered into negotiations concerning a 
voluntary conveyance of the property, resulting in the 
submission of a request for a deed-in-lieu of foreclosure 
from VA in March 1992.  However, the deed-in-lieu of 
foreclosure was rejected by VA in September 1992 (the delay 
in the response was evidently due to a temporary misplacement 
of the request) as not in the best interests of the 
government (the file reflects that the property was 
encumbered with junior liens, making the voluntary conveyance 
option undesirable for VA's purposes).  As a result, the 
foreclosure proceedings that had commenced in October 1991 
with the filing of a complaint and lis pendens against the 
appellant in his name proceeded, terminating with a summary 
judgment of foreclosure in January 1994.  These facts are 
corroborated by documents in the loan guaranty file and the 
record reflects that the appellant was provided copies of 
such documents in July 1996 in response to his request for 
same made in his substantive appeal.  No additional evidence 
or argument from the appellant was received into the 
appellate record following his receipt of the copied loan 
guaranty file.

Following the foreclosure, the record reflects that VA paid a 
claim to the holder under its loan guaranty obligation in 
July 1995, at which time the appellant was found to be 
responsible for the loan guaranty indebtedness in the amount 
paid ($27,500.00).  See Advice Regarding Indebtedness of 
Obligors on Guaranteed or Insured Loans, VA Form 26-1833 
(July 13, 1995).  The amount of the charged indebtedness was 
later reduced to $16,450.00 as result of VA's net gain on the 
resale of the property in June 1995.  See Amended VA Form 26-
1833 (Feb. 14, 1996).

In challenging the validity of the debt, the appellant 
claimed that he was not notified of the foreclosure, that he 
did not believe VA calculated the amount of the debt 
correctly, and that he did not know whether VA's rejection of 
his deed-in-lieu of foreclosure was in the best interests of 
the government.

Analysis

With respect to VA's right to collect the loan guaranty 
indebtedness, the Board notes that VA has sought collection 
of this debt against the appellant on the theory of 
indemnity.  The record reflects that when the appellant 
obtained this loan he alone agreed in contractual terms to 
indemnify, or to repay, the government for any loss to the 
government incurred on the loan guaranty.  The law is clear 
that VA, as guarantor of a loan, has a right of indemnity, 
independent of any right of the lender, to seek reimbursement 
for amounts paid on account of the liabilities of the 
veteran.  38 U.S.C.A. § 3732 (West 1991); 38 C.F.R. 
§ 36.4323(e) (1999).  VA's right to indemnity has been upheld 
by a decision of the United States Supreme Court.  See United 
States v. Shimer, 367 U.S. 374, 81 S.Ct. 1554, 6 L.Ed. 2nd 
908 (1961).

With respect to the appellant's contentions that his due 
process rights were violated on account of the noteholder's 
or VA's failure to inform him of one or more elements of the 
foreclosure proceedings, the Board finds no merit to these 
contentions.  It appears that his contentions are premised on 
a finding that he was unaware of these proceedings on account 
of the fact that he was not then residing in the home due to 
domestic conflicts with his former wife and therefore, could 
not have received timely and adequate notice that certain 
actions were being taken due to a failure to satisfy the 
terms of the mortgage.  However, the Board notes that the 
appellant was responsible for any and all obligations arising 
out of the mortgage contract at the time of the default and 
thereafter, notwithstanding that he may not have been 
residing in the subject property due to the marital break-up.  
In view of his legal obligations as stipulated by the terms 
of the mortgage, the Board concludes that the appellant had 
constructive notice of the default since it was his 
responsibility alone, independent of any arrangement he may 
have had with his ex-wife, to make mortgage payments in 
accordance with the terms of the mortgage and mortgage note, 
and upon default, to accept responsibility for resulting 
liability on the note.
Moreover, the Board notes that VA complied with its 
obligations to notify the appellant of the default and 
foreclosure.  VA sent a notice to the property address in 
November 1991, many months prior to the foreclosure sale, 
which notified the appellant of these circumstances.  The 
address was the last known address of the appellant known to 
VA at that time.  Further, by the fact that he was in 
negotiations with the holder and VA regarding his deed-in-
lieu of foreclosure request in late 1991-early 1992, reflects 
that he was well aware of his predicament regarding the 
default on the property and the filing of the foreclosure 
complaint against him in October 1991.  Thus, he was provided 
meaningful notice, both timely and adequate in nature, of his 
default and the pending foreclosure, and in so doing, he was 
provided the opportunity to avail himself of any defenses to 
this action, both in an administrative (for example, by way 
of his dealing with the noteholder concerning the voluntary 
conveyance) and legal forums (as a named and served party to 
the foreclosure complaint, he was free to file any legal 
defenses and/or to procure the services of counsel to 
represent him in a matter which he was well aware of).  "The 
constitutionality of a foreclosure procedure depends not on 
the subjective understanding of the property owner, but on 
the objective propriety of the procedures used."  Buzinski 
v. Brown, 6 Vet. App. 360, 365 (1994).  In this case, it 
appears that he was provided timely and meaningful notice of 
all foreclosure actions taken on the defaulted property.

Accordingly, in view of these findings, the Board concludes 
that the indebtedness is facially valid and enforceable as to 
the appellant under the theory of indemnity.

The Board also finds no merit to his claim on the basis that 
VA incorrectly calculated the amount of the debt.  The total 
indebtedness with respect to a defaulted loan is the amount 
equal to the total of the unpaid principal of the loan, 
accrued interest on the loan at the time of the foreclosure 
sale and such reasonably necessary and proper charges 
associated with the liquidation of the loan, including 
advances for taxes, insurance and maintenance or repair of 
the real property securing the loan.  38 U.S.C.A. 
§ 3732(c)(1)(D) (West 1991 & Supp. 1999).  In July 1995, VA 
paid the mortgage holder $27,500.00 under the terms of its 
loan guaranty obligation.  This amount was derived from the 
outstanding indebtedness on the loan following a "buy down" 
by a new holder (PNC) ($83,356.43) less the "upset bid" 
amount ($55,062.00), which because of the differential, 
required VA to pay the maximum amount of its loan guaranty 
obligation ($27,500) that was approved in November 1985.  The 
record on appeal reflects that following conveyance of the 
property to VA according to the terms of the foreclosure 
sale, the subject property was later resold by VA in June 
1995 for purchase price of $80,369, which resulted in a net 
gain on the resale by VA totaling $11,050.00.  Thus, for 
purposes of his claim, the calculated total loan guaranty 
indebtedness (or the total loss sustained by the Secretary as 
result of the appellant's default, foreclosure and the costs 
associated with the resale of the property) was reduced to 
$16,450.00.  All of these figures and facts are documented in 
the loan guaranty file, which as mentioned above, was 
provided to the appellant for his file on request in July 
1996, to which a response was not received.  Given these 
facts, the Board finds no plausible basis to conclude that 
the amount of the indebtedness is incorrect.

Accordingly, the Board concludes that the loan guaranty 
indebtedness in the above-cited amount was validly 
established and therefore was enforceable against the 
appellant by VA.  38 C.F.R. § 36.4321 (1999).

The evidence on file indicates that the appellant requested 
but was denied a deed-in-lieu of foreclosure by VA in 
September 1992.  He essentially argues that this decision was 
improper and therefore, gives cause to invalidate the charged 
loan guaranty indebtedness.  The decision to accept a deed-
in-lieu of foreclosure is discretionary since it provides an 
avenue for terminating a defaulted loan without the necessity 
of a foreclosure sale and its related costs.  38 C.F.R. 
§ 36.4323(e)(2) & (3).  Although a basis for acceptance of a 
deed-in-lieu of foreclosure is not provided in the statutory 
and regulatory scheme, this matter is readily disposed 
without further analysis of the facts in this case.  
38 C.F.R. § 36.4323(e)(4) specifically provides that 
decisions regarding the acceptance or denial of a deed-in-
lieu of foreclosure are not appealable to the Board:

Determinations made under paragraphs 
(e)(2) and (e)(3) [of 38 C.F.R. § 
36.4323] are intended for the benefit of 
the Government in reducing the amount of 
claim payable by VA and/or avoiding the 
establishment of uncollectible debts 
owing to the United States.  Such 
determinations are discretionary on the 
part of VA and shall not constitute a 
defense to any legal action to terminate 
the loan nor vest any appellate right in 
an obligor which would require further 
review of the case.

Hence, VA's decision in September 1992 concerning the denial 
of the appellant's request for a deed-in-lieu of foreclosure 
is not appealable to the Board and therefore, is of no 
further relevance to the disposition of this appeal.


ORDER

The loan guaranty indebtedness in the amount of $16,450.00, 
plus accrued interest thereon, is valid and enforceable 
against the appellant.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

